DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed May 10, 2022 have been considered and an updated rejection is provided below to provide more clarity into how the De Kok reference can be interpreted to teach the claim limitations in light of the Amendment filed 02/22/2022. Further an additional 103 rejection for claim 1 is provided in light of the Robert reference in view of De Kok.
Regarding the rejection using the De Kok reference. De Kok teaches a spring module (foam islands 120) and a first section of flexible circuitry (PCB within 92 as well as leads 124 combined) which are disposed on the spring module (Note the claim recites ‘on’, so long as the elements are attached together they can be considered ‘on’ each other. On is a broader term than the term above.) Next the first section of flexible circuitry must comprise at least one device (a single wire lead 124 out of the multiple wire leads 124 can be considered a single device) and this wire is connected to the PCB within 92 as Applicant notes ‘the wires 124 in De Kok…only touching the band 92 at a point’ and as Applicant’s specification provides no specific definition for the term ‘surface-mounted’ as long as a structure is connected to the surface of another, as the wire is connected to the surface of the PCB, this can be considered to be surface-mounted. Further Per Paragraph 0094: ‘Additionally, in all the adjustable sensor support structure embodiments, the band 92 may contain additional circuitry and/or functional electrical components including but not limited to an application specific integrated circuit, a field programmable grid array, a battery, a microcontroller, or others.’ These electrical elements would be surface-mounted or printed on the PCB, which is a flexible board.
Examiner notes per the ‘flexible circuitry comprises the device’ limitation. Applicant has claimed no specific structures for either the flexible circuitry or the device. As currently claimed should the flexible circuitry be considered multiple wires ie, multiple element 124, then one singular wire from those multiple wires can be considered a device, and thus the flexible circuitry would comprise the device. Applicant has provided no specific structures for either the circuitry or the device. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific structures it would appear Applicant intends for the terms ‘flexible circuitry’ and ‘at least one device’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless a further 103 rejection for claim 1 is provided below with the Robert reference modified with De Kok.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘at least one device being surface mounted or printed on a flexible board’ which is unclear as to what exactly Applicant intends for the options to be. For example this can be read that the at least one device is ‘surface-mounted’ to anything or printed on a flexible board. It can also be interpreted as the at least one device is ‘surface-mounted to a flexible board’ or ‘printed on a flexible board’. It is unclear which of the options Applicant intends for.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Kok et al. (US 2015/0265214).
Regarding claim 1, De Kok (Figures 2, 14) teaches an apparatus comprising (Abstract): 
a chassis (includes at least base module and band, 18 and 12/92; note band 12/92 comprises an inner support layer and an outer support layer, see Figures 3 and 14) configured to at least partially enclose the torso or an appendage of a user (Paragraph 0030; Figures 1-2); 
a spring module (foam islands, 120; foam is recognized as a spring module, see Page 2, Lines 30-31 and Page 11, Lines 21-25 of the instant Specification) disposed on the chassis (Paragraph 0089); 
a first section of flexible circuitry (PCB per Paragraph 0089 and wire leads 124 together form the flexible circuitry) disposed on the spring module (wire leads, 124; Paragraph 0089; wire leads 124 of the flexible printed circuit board is disposed on the foam islands 120, further must be at least partially above the foam islands 20 to connect to the sensors 28 and thus considered ‘disposed on’); and 
a first sensor (sensor units, 28) disposed on the first section of flexible circuitry (Paragraph 0089; ‘wire leads 124 may be inserted through the foam island structures 120 connecting the sensor units 28 to the band 92’; wires are flexible and can be considered circuitry; Figure 14; the sensors 28 are disposed above and thus are considered to be on the wire leads 124) and configured to monitor the user (Paragraph 0035), the first section of flexible circuitry (PCB per Paragraph 0089 and wire leads, 124) comprising at least one device (one of the wire leads 124) being surface mounted (wire leads, 124 are surface mounted to the band 92 as seen in the annotated figure above) or printed on a flexible board (Further Per Paragraph 0094: ‘Additionally, in all the adjustable sensor support structure embodiments, the band 92 may contain additional circuitry and/or functional electrical components including but not limited to an application specific integrated circuit, a field programmable grid array, a battery, a microcontroller, or others.’ These electrical elements would be surface-mounted or printed on the PCB, which is a flexible board).
Alternatively per Paragraph 0102 of De Kok: ‘Accordingly, many modifications may be made by one of ordinary skill in the art without departing from the spirit and scope of the appended claims.’ As well as Paragraph 0035 of De Kok: ‘The contacting surface(s) of the sensor units 28 may be positioned above, at or below, or some combination such positioning, the surface of the sensor module 16.’ Thus It would have been obvious to one having ordinary skill in the art at the time the invention was made to arranged the elements of the device as in the claimed invention since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 4, De Kok teaches the spring module comprises one or more of a ledge, dome, foam or spiral spring (foam islands, 120; Paragraph 0089).
Regarding claim 6, De Kok teaches the chassis comprises a fastener (clasp, 34; Paragraph 0033) configured to attach the chassis to the torso or an appendage of the user (Paragraph 0030; Paragraph 0034). 
Regarding claim 7, De Kok teaches the fastener comprises one or more of a belt, a snap, a tie, or an adhesive based attachment mechanism (clasp 34; Paragraphs 0033-0034; clasp 34 is recognized as the snap mechanism to fix the band in place).
Regarding claim 8, De Kok teaches the chassis comprises one or more of: a power supply, electronics, or circuitry configured to control the first sensor (Paragraph 0052; power management unit 52 controls the battery power supply to the sensor module 16, which embodies the sensor units 28, also see Paragraph 0038).
Regarding claim 9, De Kok teaches the apparatus comprises a second section of flexible circuitry disposed on the chassis (Paragraph 0078; Paragraph 0089; the flexible printed circuit board is printed or etched onto the band 92; flexible printed circuit board and wire leads 124 combined is considered the flexible circuitry).
Regarding claim 10, De Kok teaches the apparatus further comprises one or more second sensors disposed along the length of the chassis (Paragraph 0089) and configured to monitor the user (Paragraph 0035).
Regarding claim 11, De Kok teaches the chassis comprises a user actuation section (processor, 36; base computing unit, 20; Paragraphs 0045-0046; note the processor 36 of the base computing unit 20, disposed on band 12 as seen in Figure 2, receives and processes user’s command).
Regarding claim 16, De Kok teaches the apparatus further comprises one or more sensors disposed along the length of the chassis (Paragraph 0089) and configured to monitor an external environment (Paragraph 0039).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over De Kok et al. (US 2015/0265214) as applied to claim 1 above in view of Presura et al. (US 2015/0282712).
Regarding claim 2, De Kok teaches the claimed invention of claim 1 as described above, but is silent on the apparatus further comprises a polymer material disposed at least partially over the sensor.
Presura (Figure 3) teaches a wearable wristband (Abstract; Paragraph 0031) that comprises a sensor (sensor elements, 221/222/223; Paragraph 0019), wherein an epoxy layer covers the optical sensor as an insulator (epoxy, 32; Paragraph 0030; Paragraphs 0049-0050). It would have been obvious to one of ordinary skill in the art to have modified the apparatus of De Kok, to dispose a polymer material at least partially over the sensor, for example, to protect the electrical contacts of the sensor, as taught by Presura (Paragraph 0057 of Presura).
Regarding claim 5, De Kok, in view of Presura, teaches the claimed invention of claim 2 as described above, and Presura teaches the polymer material comprises one or more of poly(methyl methacrylate), polyurethane, epoxy (Paragraph 0049), polyester, polycarbonate, polystyrene, polyetherimide, polyamide, cycloolefin polymer, cycloolefin copolymer, acrylonitrile butadiene styrene, allyl diglycol carbonate, or silicone. It would have been obvious to one of ordinary skill in the art to have modified the apparatus of De Kok, to dispose a polymer material at least partially over the sensor, for example, to protect the electrical contacts of the sensor, as taught by Presura (Paragraph 0057 of Presura).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Kok et al. (US 2015/0265214) as applied to claim 1 above in view of Adams et al. (US 2015/0351689).
Regarding claim 3, De Kok teaches the claimed invention of claim 1 as described above. De Kok teaches the chassis comprises an inner support layer and an outer support layer (band 12/92 comprises an inner support layer and an outer support layer, see Figure 3 and 14), but is silent on the spring module, the first section of flexible circuitry, and the first sensor are disposed between the inner support layer and the outer support layer.
Adams teaches an apparatus comprising (Abstract; Figures 33 and 38): a chassis (flexible cover patch, 3319; skin-friendly adhesive patch, 3311) configured to be attached to the arm of a user (Paragraphs 0090 and 0141); a cushion layer (cushion layer, 3315) disposed on the chassis (Paragraph 0138; note cushion layer 3315 is disposed on the flexible cover patch 3319, see Figure 33); a flexible circuit board disposed on the cushion layer (printed flexible circuit board, 3303; Paragraph 0134; note the printed flexible circuit board 3303 is disposed on the cushion layer 3315, see Figure 38) and a sensor (electronic components, 3305) disposed on the cushion layer (Paragraphs 0134 and 0091), and the cushion layer, the flexible circuit board and the sensor are embedded between the inner support layer (skin-friendly adhesive patch, 3311) and the outer support layer (flexible cover patch, 3319; see Figure 33). It would have been obvious to one of ordinary skill in the art to have modified the apparatus of De Kok to embed the spring module, the first section of flexible circuitry, and the first sensor between the inner and outer support layers as taught by Adams because doing so aids in preventing the functional components of the apparatus from physical or water damage (Paragraph 0138 of Adams).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Kok et al. (US 2015/0265214) as applied to claim 1 above in view of Salo et al. (WO 2015/173464 A1).
Regarding claim 12, De Kok teaches the claimed invention of claim 1 as described above, and teaches the apparatus further comprises at least one sensor (Paragraph 0089), but is silent on the at least one sensor is configured to detect user actuation of a part of the apparatus.
Salo teaches an apparatus that wraps around the wrist of a user (Abstract), comprising a 
sensor that monitors a user (first sensor, 105; Page 4, Lines 21-34), and a sensor that detects user actuation (at least a second sensor, 109; Page 8, Lines 16-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of De Kok with Sato to comprise a sensor that detects user actuation in order to control the operation of the apparatus according the user’s input (Page 17, Lines 4-13 of Sato).
Regarding claim 13, De Kok, in view of Sato, teaches the claimed invention of claim 12 as described above, and Sato teaches a sensor signal from the at least one sensor configured to detect user actuation of a part of the apparatus is configured to control the apparatus (Page 11, Line 11-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Kok with Sato to use the sensor signal from the sensor that detects user actuation to control the apparatus, for example in order to control the pressure applied towards the user according to the strain signal from a user actuation sensor, hence improving user comfort (Page 11, Line 3-Line 20 of Sato).
	In the interest of compact prosecution a further 103 rejection is made with Robert in view of De Kok.
Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2006/0133213) in view of De Kok et al. (US 2015/0265214).
Regarding claim 1, Robert teaches an apparatus (Abstract) comprising: 
a chassis (1; Paragraph 0013; case of wristwatch) configured to at least partially enclose the torso or an appendage of a user (Paragraph 0013; wristwatch, which would enclose an arm of a user); 
a spring module (38) on the chassis (Figure 2; disposed on element 40 of the chassis); 
a first section of flexible circuitry (at least 34, 35, 36) disposed on the spring module (Figure 2); and 
a first sensor (31) disposed on the first section of flexible circuitry (Figure 2) and configured to monitor (Paragraph 0017; ‘a pressure sensor 31 of a known type’), the first section of flexible circuitry comprising at least one device (35) being surface-mounted or printed on a flexible board (Figure 2; element 35 mounted on flexible board 34).
Robert is silent on the sensor that monitors the user. De Kok teaches an apparatus (Abstract; Figures 2 and 14) comprising: 
a chassis (includes at least base module and band, 18 and 12/92; note band 12/92 comprises an inner support layer and an outer support layer, see Figures 3 and 14) configured to at least partially enclose the torso or an appendage of a user (Paragraph 0030; Figures 1-2); 
a spring module (foam islands, 120; foam is recognized as a spring module, see Page 2, Lines 30-31 and Page 11, Lines 21-25 of the instant Specification),
a first section of flexible circuitry (PCB per Paragraph 0089 and wire leads 124 together form the flexible circuitry).
a first sensor (sensor units, 28) configured to monitor the user (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art to have modified Robert with De Kok because De Kok teaches taking physiological measurements through wearable devices as being known in the art (Paragraphs 0002-0004 of De Kok) and because De Kok teaches the specific sensor used as being a design choice and can include a combination of different kinds of sensors (Paragraph 0039 of De Kok).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791